This action was brought to recover of defendants, as copartners, damages sustained by plaintiff in the loss of certain unthrashed grain, by reason of the defendants' breach of contract in failing to thrash the same within the time specified in the contract. The case was tried before the court, findings filed, and judgment thereupon entered for plaintiff.
This appeal is from the judgment on the judgment-roll alone. The findings are not challenged, nor is it claimed *Page 454 
that the judgment is not the legal conclusion from the facts found. The sole point made by defendants is, that the complaint does not state facts sufficient to constitute a cause of action in this, that the agreement to thrash plaintiff's grain is not alleged to have been in writing, and therefore a consideration should have been alleged. As this point is raised here for the first time, in view of the rule that all presumptions are in favor of the judgment, we might presume that the agreement was in writing. It is not alleged as to whether or not it was a written agreement, and the proof, for aught that appears, may have shown it to have been in writing. Under the allegation that plaintiff and defendants made an agreement, the plaintiff could have introduced evidence of a written agreement.
But, aside from this, it is too late now to raise the question. This is not a judgment by default, but a judgment after a trial upon issues. No demurrer was filed, and no question as to the complaint raised in the court below. No objection was made to the evidence upon the ground that the complaint does not state a cause of action. The defendants answered, and in their answer they alleged that they undertook and agreed to thrash the grain, and that plaintiff's husband "agreed to pay defendants therefor the sum of sixty dollars per day for each and every day required to perform said work, and to pay to defendants any and all damage resulting from breakage or other injury to the machinery while performing said work."
It is well settled here that a complaint which is defective, or which lacks the averment of a fact essential to a cause of action, may be so aided by the averment of the fact in the answer as to uphold a judgment thereon. (Flinn v. Ferry, 127 Cal. 648, and cases cited.)
It is equally well settled that in case the defendant goes to trial upon the theory that there is a material issue, and allows evidence to be received upon such issue without objection in any way, and the court makes a finding upon such evidence, upon the theory that the proper issue is made by the pleadings, with no objection from either party, the parties will not, nor will either of them, be allowed here for the first time to say there was no such issue. (McDougald v. Hulet, 132 Cal. 163, and cases cited; Barbour v. Flick, 126 Cal. 632.) *Page 455 
We are aware that there are cases in which the defendant may, after judgment, make the point here that the complaint fails to state facts sufficient to constitue a cause of action. But the rule does not apply to the facts disclosed by this record. We cannot allow the defendants to treat an issue as made by their answer, allow evidence to be introduced upon it, and, after the plaintiff has been put to the expense of a trial, and judgment rendered in her favor, to say here for the first time that the complaint does not show that the agreement was based upon a consideration. The ends of justice would not be subserved by such rule.
We advise that the judgment be affirmed.
Haynes, C., and Gray, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed. McFarland, J., Henshaw, J., Lorigan, J.